 STAR LEDGERNewark Morning Ledger Co. d/b/a Star LedgerandNewark Newspaper Pressmen's Union No. 8 a/wInternational Printing Pressmen and Assistants' Un-ion of North America,AFL-CIOEvening News Publishing Co. d/b/a Evening NewsandNewark Newspaper Pressmen'sUnion No. 8, a/wInternational Printing Pressmen and Assistants' Un-ion of North America,AFL-CIO. Cases 22-CA-4167 and 22-CA-4168April 26, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn December 10, 1970, Trial Examiner Josephine H.Klein issued her Decision in the above-entitled pro-ceeding, finding that the Respondents had engaged inand were engaging in certain unfair labor practices andrecommending that they cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondents filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in this proceeding, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent Employers, Newark Morning Ledger Co.d/b/a Star Ledger and Evening News Publishing Co.d/b/a Evening News, Newark, New Jersey, their offic-ers, agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's recommendedOrder.79TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN, Trial Examiner: This case was triedatNewark, New Jersey, on October 15, 1970, i on a con-solidated complaint issued on September 3, pursuant tocharges filed on July 23 by Newark Newspaper Pressmen'sUnion No. 8, a/w International Printing Pressmen and As-sistants'Union of North America, AFL-CIO (the "Union"or "Local 8") against Newark Morning Ledger Co. d/b/aStarLedger and Evening News Publishing Co. d/b/aEvening News, alleging a refusal to bargain in contraventionof Section 8(a)(5) and (1) of the Act.2Upon the entire record, ' observation of the demeanor ofthe witnesses, and consideration of the briefs filed on behalfof the General Counsel and the Respondents, the Trial Exam-iner makes the following:FINDINGS OF FACTIPRELIMINARY FINDINGSThe complaint alleges, the answers admit, and the Exam-iner finds that:A Each Respondent is a New Jersey corporation engagedin the publishing, sale, and distribution of newspapers inNewark, New Jersey. During the past 12 months, a repre-sentative period, each Respondent subscribed to interstatenews services, published syndicated features, and advertisednationally sold products. During the same period, each Re-spondent received gross revenues from its publishing opera-tions in excess of $200,000 and purchased goods valued inexcess of $50,000, which goods were shipped directly to itsNewark, New Jersey, plant from points outside New JerseyEach Respondent is, and has been at all times material herein,an employer engaged in commerce within the meaning ofSection 2(2), (6) and (7) of the Act.B The Union is, and has been at all times material herein,a labor organization within the meaning of Section 2(5) of theAct.IITHE ALLEGED UNFAIR LABOR PRACTICESA. The IssueAfter many years of bargaining with Respondents on anassociation basis, through the Newark Newspaper PublishersAssociation ("Association"), the Union sought to bargainwith the Respondents individually. The issue here presentediswhether Respondents violated Section 8(a)(5) of the Act byrefusing to bargain with the Union on an individual basis.B.The FactsThe facts are essentially undisputed, most of them havingbeen stipulated. At least since 1932, the Association, a non-profit corporation, has represented the Respondents in bar-gainingwith the Union as the exclusive representative of thepressmen (including apprentices and flyboys) employed byRespondents. A majority of the pressmen employed by eachRespondent are members of the Union.Section 1 of the most recent collective-bargaining agree-ment read.This agreement made and entered into this 17th dayof July, 1967, for a period from January 16, 1967 to July15, 1970, ... between Newark Newspaper PublishersExcept as otherwise indicated, all dates are in 1970National Labor Relations Act, as amended (61 Stat 136,73 Stat 519,29 U S C,Sec151,et seq )'As corrected in minor respects by order dated December 1, 1970190 NLRB No. 11 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociation composed of the following newspapers: [Re-spondents], parties of the first part and Newark Newspa-per Pressmen's Union No. 8 and the International Print-ing Pressmen and Assistants' Union of North America,hereinafter referred to as parties of the second part, byits committees duly authorized to act in its behalf. No-tice of renewal of contract must be submitted by eitherparty of this contract sixty (60) days prior to the expira-tion of this Agreement. If an agreement has not beenreached by the date upon which the contract expires, thiscontract shall continue in full force and effect until no-tice of termination is given in writing by either partyhereto.The final section states that:This Agreement expires on July 15, 1970.The agreement is signed by two representatives of the As-sociation and by the president and the secretary of Local No.8.After these signatures appears the following:This agreement has been made with the consent andapproval of the International Printing Pressmen and As-sistants'Union of North America, which undertakes toguarantee the fulfillment of the conditions hereinbeforeset forth, except that International assumes no liabilityhereunder for any work stoppages or breaches of thiscontract unless said International ... actually author-izes, ratifies and actively participates in said work stop-pages or breaches of this contract.Anthony J. DeAndrade, PresidentTestimony of James R. Schofield, Local No. 8 president,William Torrence, International representative, and DavidWinkworth, Association secretary, establishes that the iden-tification of the "parties" to the agreement and the subscrip-tion on behalf of the International is in accordance with thecontract form adopted about 10 years ago, when the partiesdiscontinued use of the International Arbitration Agreement,which had provided for arbitration of the termination andrenewal of agreements.Under date of May 8, Local 8's financial secretary, follow-ing established practice, wrote to the Association as follows:This letter is to notify you that ... Local No. 8 desiresto open the contract with your company for changes inWage Scales and Working Conditions.We would appreciate an early meeting to discuss thesechanges prior to the termination date of the contract.Please contact Joseph Horny, Financial Secretary ...when a meeting would be convenient to you.Under date of May 13, before Horny's letter was acknowl-edged by the Association, Robert J. Mozer, Esq., attorney forLocal 8, sent notices to the New Jersey and United StatesMediation Services and to the Association in accordance withSection 8(d)(3) of the Act. These notices were mailed byMozer's secretary.On May 14, Mozer, on behalf of Local 8, sent to theAssociation a letter reading, in pertinent part:The Union elects to discontinue bargaining with thePublishersAssociation for its members employed atthose two establishments and will bargain individuallywith each of the publishers hereafter.A copy of this letter is being sent to each of thesenewspapers to that they might be fully aware of theUnion's decision.Mozer testified that he personally deposited this letter, andcopies addressed to Harry P. Rogers, of theNews,and DaleDouglas, of theLedger,in the mail slot in Mozer's officebuilding in New York City on the morning of May 14.David Winkworth, secretary of the Association, testifiedthat, to the best of his recollection, he received Mozer's twocommunications on Monday, May 18. He also testified thathe was out of the country on Friday, May 15, and he nor-mally does not visit his office on Saturdays or Sundays. It wasstipulated that Rogers and Douglas received copies of Mo-zer'sMay 14th letter, but, since neither of them testified,there is no specific evidence as to when they received thatletter.After receipt of Mozer's letter, Dinkworth conferred withRespondents' representatives. It was agreed among them thatDinkworth should acknowledge receipt of Horny's letter ofMay 8 and ignore Mozer's later letter. Accordingly, on May25 Dinkworth wrote as follows to Horny:This will acknowledge your letter of May 8, 1970 inwhich you have initiated negotiations for a new contractbetween your Union and [the] Association. As secretaryof the Association I am authorized to arrange meetingswith your committee to negotiate a new contract. Pleasecontact me to set a date and place.Mozer testified, without contradiction, that in June and/orJuly, before filing the charges, he had conversations withrepresentatives of Respondents in which he requested bar-gaining on an individual basis. After the charges were filed,he had similar discussions with Tobias J. Bermant, Esq., whoconsistently stated that Respondents wanted to continue bar-gaining on an Association basis.Sometime in July Schofield telephoned Dinkworth to re-quest a bargaining meeting. Dinkworth said that he was notauthorized to arrange any meeting other than on an Associa-tion basis. Dinkworth testified that he advised Schofield totalk to the individual representatives of the Respondents if hewas not willing to meet for Association bargaining, but Scho-field did not recall any such suggestion by Dinkworth.°Although the record does not contain detailed evidence inthis regard, it does appear that on September 23 there was anarbitration proceeding between the parties. According toMozer, in that proceeding a question was presented as towhether the collective-bargaining agreement executed in1967 had actually been terminated. At that time Mozer gaveRespondents a handwritten statement of the Union's positionthat the agreement had been terminated as of July 15, itsstated expiration date. At the present hearing, Respondentsobjected to any further evidence concerning other proceed-ings among the parties. Respondents then maintained thatthe agreement had not been effectively terminated, but theyapparently have abandoned this position in their posthearingbrief.On September 29 the parties held a negotiating session onan individual basis, "without prejudice" to Respondents'right to litigate their claimed right to insist on Associationbargaining.C.Discussion and ConclusionsRespondents argue that, because of the long-establishedpattern of Association bargaining, only an Associationwideunit is appropriate, even though the two companies are sepa-rate employers.' This contention must be rejected on theauthority ofThe Washington Post Co.,165 NLRB 819, in-volving withdrawal from association bargaining by Press-men's Local No. 6, affiliated with same International as ishere involved. Trial Examiner Ohlbaum's Decision, adoptedSchofield dated this conversation as around July 15 and denied that thepresent charges were mentioned. Dinkworth, however, testified thathe hadreferred to the pendency of the charges, which were filed on March 23. Itmay be that they spoke more than once during this general period. Theprecise timing of their discussion is not critical.'Further, though this fact is not controlling, so far as their arrangementwith the Association is concerned, Respondents are free to conduct in-dividual bargaining with the Union. STAR LEDGERby the Board, inThe Washington Postfully explicates therationale for concluding that the pressmen employed by anindividual newspaper constitute an appropriate bargainingunit even where for many years bargaining has been con-ducted for a multiemployer unitSimilarly,The Washington Postdecision requires rejectionof the contention that the Respondent publishers may not becompelled to bargain on an individual basis in the absence ofa demand by the International or at least proof that the Localhas secured the International's approval of withdrawal fromassociationwide bargaining.SometimeinApril, Schofield, the Local's business agent,informed Torrence,the International's representative, of theproposed conversion of the Newark bargaining to an in-dividual basis.Torrence replied that,while he deemed as-sociation bargaining generally preferable, Schofield,knowingthe local situation best, should use his own judgment.There-after,at its regular membership on May 12, the Local votedin favor of individual bargaining.There is no suggestion thatthe International ever,formally or informally,officially orunofficially,sought to forestall or overrule the Local's deci-sion.Respondents refer to provisions in the International Un-ion's constitution which require prior approval and authori-zation by the International's board of directors before a localmay embark on negotiations for any contract"which may, inany manner,affect the interests of the International Union."Respondents now contend that Local 8's failure to seek andobtain such authorization by the International renders ine-ffective the attempt to negotiate individual contracts.It should be noted first that neither Dinkworth nor anyrepresentative of the Respondents ever informed the Unionof this objection to individual bargaining.Further,there is noevidence that the proposal to bargain with the Respondentsindividually would "affect the interests of the InternationalUnion" within the meaning of the constitutional provisions.6Torrence testified,on the basis of his 8 years'experience asInternational representative,that the constitutional provi-sions referred to had never been invoked or enforced. Tor-rence also credibly testified that he has never participated innegotiations with the Newark newspapers and that Interna-tionalrepresentativesgenerallyparticipate in contractnegotiations only in the case of first contracts or on specificrequest by a local for assistance.'The evidence establishes that the provisions on which Re-spondents rely have been in the International constitution forat least 10 years. Thus, they were in existence in 1964 and1966, the time involved inTheWashington Post,where,"tak[ing]"into consideration the provisions of the Interna-tional constitution and bylaws in terms of the actual"loose'practicesof theInternational and its local unions thereun-der," the Board held that the absence of specific approval bythe International did not invalidate the local union'swith-drawal from association bargainingOne difference betweenTheWashington Postand thepresent case may be noted Here the International is formallynamed as a party to the contract,whereas it does not appearCfGeneralTransformer Co,173 NLRB 360, 372even aside from the fact that Respondent did not place cognitivereliance upon International's constitutional or related intraunion provi-sions in connection with the issues now raised,the provisions them-selves do not furnish persuasive support for the position here urgedupon the basis thereof'Winkworth's conclusory statement that"With almost no exceptions theInternational has been a party to the negotiations of a new contract" isinsufficient to rebut Torrence's testimony or require a conclusion that spe-cific express approval by the International was requisite for a valid with-drawal from multiemployer bargaining by the Local81to have been so named in theWashingtonsituation. However,in the present case the International has not signed the con-tract as a party but only as a limited"guarantor,"preciselyas it had inThe Washington Post.The verbal difference be-tween the two contracts thus is one of form only, in both casesthe local was the primary contracting party and the Interna-tional merely approved the contract as executed and "guaran-teed"its performance.In any event,although the evidence indicates that the In-ternational has been named as a party in all the agreementswith Respondents for the past 10 years, notice of terminationor modification has always been givenby the Localalone andhas been accepted as proper by Respondents. Indeed, in thepresent case, Respondents apparently rely on the Local's no-tice of May 8 as the effective"commencement of negotia-tions" for a new contract. Respondents advance no reason forconcluding that joinder of the International is essential to arequest for individual negotiations although not necessary toan effective demand for multiemployer bargaining BRespondents here question the adequacy of the Union'snotice of withdrawal from Association bargaining. CertainlyMozer's letter of May 14 unequivocally advised that the Un-ion "elects to discontinue bargaining with the Publishers As-sociation...and will bargain individually with each of thepublishers hereafter."And this letter was sent to and receivedby each of the Respondents as well as the Association. No-body could have been in any doubt as to the Union's desires.Respondents argue that the notice of withdrawal was un-timely because not given"beforethecommencement of thecollective bargaining process"(emphasis in the original) Tosupport this view, Respondents date the commencement ofbargaining on May 8, the date of the Union's original termi-nation notice under the contract But, although that letterrequested bargaining,Respondents, through their agent,chose not to reply to the Union's request before they receivedthe withdrawal notice. An unacknowledged, unilateral re-quest for negotiation certainly cannot be deemed to constitutethe commencement of negotiations.Since Respondents hadnot replied to Horny's letter of May 8, obviously there wasno "agreed-upon date to begin multiemployer negotiations"when the withdrawal notice was given. Thus the notice wastimely.Retail Associates, Inc.,120 NLRB 388, 395.9Respondents further maintain that the Union has nevermade a sufficient demand for individual bargaining and there-foreRespondents cannot be found guilty of an unlawful"refusal"to bargain.There is no question that the Union's letter of May 8constituted a request for bargaining and was so recognized byRespondent. Mozer's letter of May 14 did notin haec verbarepeat a demand for bargaining but could be reasonably un-derstood only as continuing the demand in effect while modi-fying the basis of the bargaining the Union was demanding.Respondents were certainly in no doubt as to the Union'sdemand After receipt of Mozer's letter, Winkworth and rep-resentatives of both Respondents met and discussed the mat-ter.Winkworth's testimony in this connection was:The same considerations would apply in determining whether the priorcontract has been terminated or is still in effect The Examiner, however,deems that question immaterial under the present complaint And, as previ-ously observed, Respondents have apparently abandoned their contentionthat the prior contract is still in effect'It is therefore unnecessary to consider the General Counsel's further,alternative contention that Mozer's letter of May 14 must be presumed tohave reached the addressees at least 60 days before expiration of the thencurrent contract 82DECISIONS OF NATIONAL LABOR RELATIONS BOARD...We are constantly in discussion about the strategythey were planning to use in our negotiations, and call-ing each other to arrange dates. When Mr. Mozer's letterarrived we did discuss it. They told me that as far as theywere concerned we already received this notice, whichled us to believe that the negotiations had been open onassociation bargaining and that that was the position wewere going to take.Q. Did you ask for authority to bargain on behalf ofeither of them?A. Yes, and I was told that the only meetings I wasauthorized to arrange would be on an association bar-gaining basis.Indeed, Winkworth acknowledged the continuing demand onMay 25, when he wrote Horny as follows:As secretary of the Association I am authorized toarrange meetings with [the Union] committee to negoti-ate a new contract.When Schofield thereafter telephoned Winkworth to ar-range a negotiating session, Winkworth's transmission of Re-spondents' instructions clearly amounted to a rejection ofUnion's demand of May 8 as modified by Mozer's letter.Since Respondents had decided to stand by the position thatthe Union's letter of May 8 constituted the commencementof negotiations and that therefore the May 14 notice of with-drawal was untimely, further request of the Respondentsindividually would have been futile." Winkworth's statementeffectively communicated Respondents' refusal to bargain onan individual basis. Respondent's refusal to bargain on anindividual basis was clear at least on May 25. Respondentshave since then adhered to their position."In their brief, Respondents argue, in effect, that the Unionshould not be permitted to withdraw from Association bar-gaining because individual bargaining will not effectuate thestatutory policy of assuring stability in labor relations. Pre-cisely this contention was fully considered and rejected by theBoard inThe Evening News Association,154 NLRB 1494,1499-1501, enfd., 372 F.2d 569 (C.A. 6), which decision ishere controlling.In view of the foregoing considerations, and the stipulatedfact that the majority of the pressmen (including apprenticesand Hymen) employed by each of the Respondents belong toand desire representation by the Union, it is concluded thateach Respondent has unlawfully refused to bargain with theUnion as the authorized collective-bargaining representativeof its employees in an appropriate unit. Cf.The WashingtonPost Co., supra at 827.CONCLUSIONS OF LAW1.Each Respondent is an employer engaged in commercewithin the meaning of Sections 2(2), (6), and(7) of the Act.2.The Union isa labor organization within the meaningof Section2(5) of the Act.3.All pressmen,including apprentice pressmen andHymen,employed byeach Respondent,excluding all otheremployees and supervisors as defined in the Act, constituteseparate appropriate units for purposes of collective bargain-ing within the meaning of Section9(b) of the Act.10It is thus unnecessary to resolve the conflict between Winkworth'stestimony that he advised Schofield to speak directly to the Respondents ifhe insisted on individual bargaining and Schofield's denial that Winkworthmade any such suggestion." The individual basis bargaining commenced in September does notalter this conclusion, since, by agreement of the parties, such bargaining hasbeen "without prejudice" to Respondents' insistence on its legal right todemand Association bargaining.4.At all times material herein the Union has been theexclusive bargaining representative of the employees in eachof the aforesaid appropriate units within the meaning of Sec-tion 9(a) of the Act.5.By failing and refusing to bargain collectively with theUnion as exclusive representative of the employees in theaforesaid separate appropriate units since on or about May25, 1970, each Respondent has engaged in and is engaging inan unfair labor practice in violation of Section 8(a)(5) of theAct.6. By engaging in such refusal to bargain, each Respondenthas interfered with, restrained, and coerced its employees inthe exercise of their statutory rights, in violation of Section8(a)(1) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act, the Examiner will recommend that theybe required to cease and desist therefrom, as well as from likeor related conduct, and that they take certain affirmativeaction to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,theTrialExaminer hereby issues the following recom-mended:ORDER12Respondents, Newark Morning Ledger Co. d/b/a StarLedger and Evening News Publishing Co. d/b/a EveningNews, shall each, and their respective officers, agents, succes-sors, and assigns, shall each:1.Cease and desist from:(a) Refusing to bargain collectively with Newark Newspa-per Pressmen's Union No. 8 a/w International PrintingPressmen and Assistants' Union of North America, AFL-CIO, as exclusive representative of all pressmen, includingapprentices and Hymen, employed in their respective press-rooms, excluding all other employees and supervisiors asdefined in the Act, concerning rates of pay, wages, hours, andother terms and conditions of employment.(b) In any like or related manner interfering with the effortsof the above-named Union to bargain collectively for theemployees in said units.2.Take the following affirmative action, which is deemednecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named Union as the exclusive representative of all employeesin the appropriate units described above, concerning rates ofpay, wages, hours, and other terms and conditions of employ-ment, and embody in signed agreements any understandingsreached.(b) Post at their respective plants in Newark, New Jersey,copies of the attached notice marked "Appendix.""" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and order, and all objectionsthereto shall be deemed waived for all purposes." In the event that theBoard'sOrder is enforced by a Judgment of aUnited Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "Postedpursuant to a judgment of the United States Court of Appeals enforcing anOrder of the National Labor Relations Board." STAR LEDGERCopies of said notice, on forms furnished by the RegionalDirector for Region 22, after being duly signed by Respond-ents' respective representatives, shall be posted by each Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by eachRespondent to assure that said notices are not altered,defaced, or covered by any other material.(c)Notify said Regional Director, in writing, within 20days from the date of this decision, what steps Respondenthas taken to comply herewith."" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, notify said Regional Director, in writing,within 20 days from the date of this Order,what steps Respondent has takento comply herewithAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, bargain collectively with NewarkNewspaper Pressmen'sUnion No.8 a/w International Print-ing Pressmen and Assistants' Union of North America,AFL-CIO, as the exclusive representative of all the press-men, including apprentices and flymen,employed by us, with83respect to rates of pay, wages, hours, and other terms andconditions of employment,and embody in a written agree-ment any understanding reached.WE WILL NOT refuse to bargain, upon request, with theUnion as set forth above.WE WILL NOT in any like or related manner interfere withthe efforts of the above-named Union to bargain collectivelyfor the pressmen,including apprentices and flymen, em-ployed by us.DatedByNEWARK MORNINGLEDGER CO. D/B/ASTAR LEDGER ANDEVENING NEWSPUBLISHING CO.D/B/A EVENING NEWS(Employer)(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, FederalOffice Building, 16th Floor, 970 Broad Street, Newark, NewJersey 07102, Telephone 201-645-2100.